Case 8:17-cv-01954-JLS-DFM Document 86 Filed 04/27/20 Page 1 of 2 Page ID #:872




   1
   2
   3
   4
   5
   6
   7                       UNITED STATES DISTRICT COURT
   8        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10 JEFFREY PATEL, JEFFREY                       Case No. 8:17-CV-1954 JLS (DFMx)
     CLIFFORD,                                    The Hon. Honorable Josephine L.
  11                                              Staton
                 Plaintiffs,
  12
           v.                                     ORDER OF DISMISSAL OF
  13                                              ENTIRE CASE WITH PREJUDICE
     COUNTY OF ORANGE, Deputy W.
  14 Gutierrez #3378, J. Marquez, Jason
     Park, Sandra Hutchens, AND DOES 1 –
  15 10 INCLUSIVE
  16               Defendants.
  17
  18        For good cause showing and pursuant to the Stipulation signed and filed by
  19 Plaintiffs JEFFREY PATEL and JEFFREY CLIFFORD (collectively herein after as
  20 "Plaintiffs") and Defendant COUNTY OF ORANGE, Deputy W. Gutierrez, J.
  21 Marquez, Jason Park, and Sandra Hutchens (collectively herein after as
  22 "Defendant"), (collectively “the parties”), by and through their attorneys of record:
  23        ///
  24        ///
  25        ///
  26        ///
  27        ///
  28
                                                             Case No. 8:17-CV-1954 JLS (DFMx)
                      ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 8:17-cv-01954-JLS-DFM Document 86 Filed 04/27/20 Page 2 of 2 Page ID #:873




   1         IT IS HEREBY ORDERED:
   2         The entire action – including all claims by the plaintiff against any and all
   3 defendants, DOES and/or parties thereto, including all remaining claims against any
   4 parties to the above entitled lawsuit is dismissed with prejudice. Pursuant to the
   5 stipulation of the parties, this dismissal constitutes a mutual waiver of all costs, court
   6 fees, and attorneys’ fees arising out of claims between plaintiffs and defendants.
   7     IT IS SO ORDERED.
   8
   9     DATED: April 27, 2020
  10                                              JOSEPHINE L. STATON
  11                                             Honorable Josephine L. Staton
                                                 JUDGE OF THE UNITED STATES
  12
                                                 DISTRICT COURT
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               2             Case No. 8:17-CV-1954 JLS (DFMx)
                      ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
